      Case 2:14-cv-04090-JBW-RML Document 280 Filed 06/11/19 Page 1 of 1 PageID #: 6031
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                            Belfiore                           )
                             Plaintiff                         )
                                v.                             )      Case No.     14-cv-04090-JBW-RML
             The Procter & Gamble Company                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The Procter & Gamble Company                                                                                 .


Date:          06/11/2019                                                             /s/ Harold P. Weinberger
                                                                                         Attorney’s signature


                                                                                 Harold P. Weinberger (HW 3240)
                                                                                     Printed name and bar number
                                                                               Kramer Levin Naftalis & Frankel LLP
                                                                                  1177 Avenue of the Americas
                                                                                      New York, NY 10036

                                                                                               Address

                                                                                  hweinberger@kramerlevin.com
                                                                                            E-mail address

                                                                                          (212) 715-9132
                                                                                          Telephone number

                                                                                          (212) 715-8000
                                                                                             FAX number
